 182DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn December 16, 1952, new officers were elected and Oppen-heimer was replaced as vice president.However, he was electedto the executive board of which he is still a member. He wasalso appointed to several committees of the Petitioner sinceits formation including the strategy committee, principles com-mittee, liaison committee, finance committee, and membershipcommittee. The evidence also shows that Oppenheimer hasregularly paid quarterly dues of$56 to the Petitioner and,in addition,advanced$100 to be applied to dues at his optionin the future,and that he has contributed to the Petitioner$15 for an advertisement and $10 for a book of raffle tickets.Petitioner contends that, notwithstanding the above factswhich it admits to be substantially true, Oppenheimer's activi-tieswere not such as to disqualify it from representing em-ployees of Desilu. Petitioner cites the fact that Oppenheimer'sattendance at various membership,executive board, and com-mitteemeetings was irregular,and, particularly,that thereisno evidence that Oppenheimer directly approached any em-ployees of Desilu and solicited their memberships.However,itisnot disputed that both Pugh and Carroll were present atthe Radio Writers Guild meeting and at the August 28 meeting,where Oppenheimer spoke in favor of a new organization. Onthese facts,we find that Carroll and Pugh were, in effect,solicited by Oppenheimer to join TWA.Considering Oppen-heimer'sposition as head writer and producer of "I LoveLucy,"we find that the showing of interest,on which thispetition was based,isnecessarily impaired by his activitiesin the organization of the Petitioner,and will dismiss thepetition- 0[The Board dismissed the petition.]6 Toledo Stamping and Manufacturing Company, 55 NLRB 865. See Wells, Inc , 68 NLRB545. Excluding Oppenheimer, TWA's showing in this case consists of 3 cards in a unit of 8Without the cards of Carroll and Pugh, the showing would consist of only 1 card, which isinsufficient to support the petition. Although the Intervenor has made a sufficient showingof its own, the Intervenor took the position that the petition should be dismissedFRUEHAUF TRAILER COMPANY and INTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, CIO,Petitioner.Case No. 10-RC-2151. July 15, 1953SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONOn March 3, 1953, pursuant to a Decision and Direction ofElection issued by the Board on January 5, 1953,' an electionby secret ballot was conducted in the above-entitled matterunder the direction and supervision of the Regional DirectoriNot reported in the printed volumes of Board decisions.106 NLRB No. 33. FRUEHAUFTRAILER COMPANY183for the Tenth Region (Atlanta, Georgia), among the employeesof the Employer in the voting group described in the Decision.Upon the conclusion of the election, a tally of ballots was fur-nished the parties in accordance with the Rules and Regula-tions of the Board.The tally of ballots shows that of approximately 3 eligiblevoters, 1 cast a ballot in favor of the Petitioner, and 2 castballotswhich were challenged by the Employer. After theelection, the Employer filed timely objections to conduct af-fecting the results of the election.As the challenged ballots were sufficient in number to affectthe results of the election, the Regional Director, in accordancewith the Board's Rules and Regulations, investigated thechallenges. He also investigated the Employer's objections. OnMay 12, 1953, the Regional Director issued and served uponthe parties his report on challenged ballots, objections toelection, and recommendations to the Board. In his report herecommended that the challenges to the ballots cast by Gazawayand Dunn be sustained and that the objections be overruled. OnMay 20, 1953, the Employer filed exceptions to the RegionalDirector's recommendations with respect to all but 1 of theobjections. No exceptions were filed to the Regional Director'srecommendations as to the 2 challenges.Pursuant to the provisions of Section 3 (b) of the Act theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Murdock, and Peter-son].As no exceptions were filed to the Regional Director'srecommendations respecting the two challenged ballots, wehereby adopt his recommendations and hereby sustain thechallenges to the ballots cast by Gazaway and Dunn.The Objections1.One of the objections alleged that the employees had notbeen given adequate notice of the election. As no exception wasreceived to the Regional Director's recommendation that thisobjection be overruled, we hereby adopt his recommendationand overrule the objection.2.Three other objections in substance are further attemptsby the Employer to relitigate an appropriate unit issue in thecase which the Board fully considered and decided in theDecision and Direction of Election. The Board found no meritin the Employer's contention that the employees involved in thisproceeding could not constitute a separate voting group or beadded to the existing production and maintenance unit. As partof its objections the Employer now alleges that: (1) The electionnotice, in which the employees were advised of the nature ofthe Board's Decision, was prejudicial to the Employer; (2) theDirection of Election was illegal; and (3) the election was in-valid.Like the Regional Director, we find no merit in theEmployer's contention that the employees could not lawfullybe advised of the terms of the Board's Decision.Because these 184DECISIONSOF NATIONAL LABOR RELATIONS BOARDthree objections in reality raise no matters not previouslyconsidered and decided by the Board, we hereby adopt theRegional Director'srecommendations as to them and herebyoverrule all three.3.A fifth objection was raised on the assertion that becausethe employees were polled in a private automobile on a publicstreet, the secrecy of the ballot was necessarily violated andthe election must therefore be set aside.In its exceptions theEmployer does not dispute the fact, as reported by the RegionalDirector, that on the day of the election the Employer refusedthe customary cooperation of permitting the election to beconducted on its premises, and that there was no other moredesirable location available near the Employer's premises. Initsexceptions on this point the Employer asserts only that itwas unable to agree to hold the election on that particular day.We note that,because of the Employer'sseveral motionsfor reconsideration,which were denied,and its attempt toenjoin the Board in the courts,the election in this case wasnot held until almost 2 months after issuance of the Directionof Election.In these circumstances,we find nothing improperin the Regional Director'sdecision not to delay the electionfurther.Absent any evidence affirmatively showing that thesecrecy of the ballot was in fact lost because the employeesvoted in an automobile, we do not believe that this objectionraises any substantial issue with respect to the conduct of theelection.' Accordingly, we hereby overrule this objection.4. In another objection the Employer alleges that the secrecyof the ballot was destroyed because Walker, a union official,approached the voting place(the field examiner's automobile)during the voting period.The facts on this issue are not dis-puted. After employee Gazaway, whose ballot was successfullychallenged by the Employer, cast his ballot, he met Walkernear the automobile as the latter was approaching. Whenthe Employer'sobserver advised the Board agent in chargeof the election that Walker was a union official,the fieldexaminer requested Walker to leave the vicinity of the poll.Walker then went across the street and either entered a truckparked there or stepped into a store.Itis not claimed thatWalker engaged in any electioneering near the poll or thathe spoke to any of the voters before they cast ballots. LiketheRegional Director,we agree that Walker's mere briefpresence in the vicinity of the poll, without any proof of elec-tioneering or other improper conduct,is insufficient to raiseany substantial issue with respect to the conduct of the election.Accordingly, we hereby overrule this objection also.5.The Employer's final objection arises from the fact thatthe Board agent rejected the Employer's challenge to the ballotofBiddie, the only employee whose ballot was opened andcounted. The grounds on which the Employer attempted tochallenge Biddie's vote were set forth in a written document2 Cities Service Oil Company of Pennsylvania, 87 NLRB 324.SSouthwestern Electric Service Co.. 90 NLRB 457 FRUEHAUF TRAILER COMPANY185which the Employer's observer handed to the Board agent. TheEmployer did not claim that the employee was ineligible asan individual properly included in the voting group. Rather,the challenge rested on an assertion of the Employer's pre-viously rejected contention that the Board's original Decisionwas illegal.The other grounds set forth were the'same asthree of the objections which we have already found to bewithoutmerit(the election notice was improper, the electionought not be held in an automobile, and inadequate notice wasgiven to the employees). It is clear that the Employer's attemptto challenge Biddie's ballot did not reflect any bona fide doubtas to that employee's eligibility. Although it would have beenbetter practice for the field examiner to have accepted thechallenge as offered, we find that his failure to do so was notprejudicial to the Employer. Certainly, as Biddie's was theonly vote which was opened and counted,the rejection of thechallenge does not raise any substantial issue as to the out-come of the election. We therefore overrule this final objectionalso.As we have found that none of the objections raises sub-stantial or material issues affecting the election,we herebydeny the Employer's motion to order a hearing on the ob-jectionsand we hereby overrule all of them.In the Decision and Direction of Election previously referredto, the Board made no final determination of the appropriateunit, but stated that such determination would depend in partupon the results of the election among the employees in thevoting group.Upon the basis of the entire record in the case, the Boardmakes the following:SUPPLEMENTAL FINDINGS OF FACTWe find that all employees in the parts department employedat the Employer's Atlanta, Georgia, factory service branch,including the inventory clerk, but excluding all office clericalemployees, guards, professional employees, and all super-visors as defined in the Act, have selected International Union,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America, CIO, as their bargaining representative.Itappearing that this organization is now the recognizedexclusivebargaining representative of the production andmaintenance employees of the Employer,IT IS HEREBY CERTIFIED that the said organization maybargain for the employees in the above-named category aspart of the group of employees which it currently represents.